Beatty, C. J.
This is an appeal from a decree foreclosing a mortgage.
The complaint is in all respects sufficient, and as the answer raised no material issue, the court properly gave judgment for the plaintiff on the pleadings.
It is objected that the complaint does not show that the mortgaged premises are in the county of Orange, where the action was commenced and the decree rendered. But the description in the mortgage, which is annexed to and made a part of the complaint, shows that the mortgaged premises are part of a legal subdivision which we know to have been within the boundaries of Orange County at the date of the commencement of the action, though at the date of the mortgage it was in Los Angeles County
Judgment affirmed.
De Haven, J., and McFarland, J., concurred.